FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                     No. 10-16645
                  Plaintiff-Appellee,
                                                  D.C. No.
                 v.
STATE OF ARIZONA and JANICE K.             2:10-cv-01413-SRB
                                            District of Arizona,
BREWER, Governor of the State of                  Phoenix
Arizona, in her official capacity,
                                                 ORDER
            Defendants-Appellants.
                                        
    On Remand From The United States Supreme Court

                     Filed August 8, 2012

       Before: John T. Noonan, Richard A. Paez, and
               Carlos T. Bea, Circuit Judges.


                           ORDER

   Pursuant to the Supreme Court’s decision in Arizona v.
United States, 132 S. Ct. 2492 (2012), the district court’s pre-
liminary injunction is AFFIRMED in part and REVERSED in
part, as follows:

1. The district court’s grant of a preliminary injunction enjoin-
ing enforcement of Section 2(B) of S.B. 1070 is REVERSED;
and

2. The district court’s grant of a preliminary injunction enjoin-
ing enforcement of Sections 3, 5(C), and 6 of S.B. 1070 is
AFFIRMED.

  The matter is remanded to the district court for further pro-
ceedings consistent with the opinion and judgment of the

                              8997
8998             UNITED STATES v. ARIZONA
Supreme Court. The filing of this order shall serve as the
court’s mandate.